                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DISTRICT

CEDRIC BELL,                                    )
                                                )
                Plaintiff,                      )
                                                )
      v.                                        )          No. 1:19-CV-172 JAR
                                                )
CASEY CLAYTON, et al.,                          )
                                                )
                Defendants.                     )

                                            ORDER

       This matter is before the Court upon counsel for defendant Rubi Lopez’s in camera

response to this Court’s March 12, 2020 Order, providing the last known residential addresses for

defendants Connor Bishop and Casey Clayton. ECF No. 15. Because plaintiff Cedric Bell is

proceeding in forma pauperis, the Court will direct the Clerk of Court to effectuate service of

process through the United States Marshal’s Office, using the addresses provided in docket number

15. See Fed. R. Civ. P. 4(c)(3). A copy of the summons and return of summons shall be filed

under seal and ex parte.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall effectuate service of process via

the United States Marshal’s Office upon defendants Connor Bishop and Casey Clayton at the

addresses provided in docket number 15.

       IT IS FURTHER ORDERED that a copy of the summons and the return of summons

shall be filed under seal and ex parte.

Dated this 14th day of April, 2020.

                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE
